Title: To Thomas Jefferson from Margaret Lowther Page, 12 September 1805
From: Page, Margaret Lowther
To: Jefferson, Thomas


                  
                     Monticello, September 12th. 1805
                  
                  On hearing of the Victory which
                  
produced the Peace with Tripoli.

                  addressed to the President.
                  
                  While Victory sounds the Trump of Fame,

                  To spread the Tydings o’er our Land.

                  And Thousands join in glad acclaim

                  To hail the patriotic Band;
                  
                  Whose Souls undaunted, Danger braved,

                  To set the mourning Captives free;

                  While high Columbia’s Standard waved

                  The Symbol bright of Liberty:
                  
                  
                     To Thee exulting Friendship turns,

                  Blest Cause of All! immortal Man! 
                  
                     For Thee the blaze of Glory burns,

                  Whose Mind exhaustless form’d the Plan!
                  
                  Oh! skill’d alike the Helm to guide,

                  And all a Nation’s Cares sustain;

                  Or, o’er the beamed Train preside

                  Where Science rears her sacred Fane;
                  
                  Or in the calm Domestic Scene,

                  With every mild endearing art

                  Preserving still the happy mean,

                  Attractive draw each feeling heart!
                  
                  Splendid shallt Thou superior rise,

                  No envious Mist thy Glory shade;

                  
                     A grateful World thy Virtues prize,

                  ’Till Time and Memory shall fade!
                  
                     Margaret Page.
                  
               